UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2457


RONALD BARKHORN, et al.; MICHAEL SCHULTZ; RICHARD DELAWDER;
JOHN DELAWDER,

                Plaintiffs - Appellants,

          and

JOHN DELWADER; RICK DEWALDER; MIKE SHULTZ; TERRY NEBLITT;
JOHN ZIELINSKI; MARK HAGOHAN; JAMES RUFF; FRANCESCO SOZIO;
JOE WILLIAMS; JOHN GRIFFIN; PAUL SINGER; BOB SMOOT; JOHN
ZELINSKI; MARK HAGOPIAN; ROBERT SMOOT; JIM GRIFFIN,

                Plaintiffs,

          v.

PORTS AMERICA CHESAPEAKE, LLC,

                Defendant - Appellee,

          and

STEAMSHIP TRADE ASSOCIATION OF BALTIMORE,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Susan K. Gauvey, Magistrate Judge.
(1:10-cv-00750-SKG)


Submitted:   April 30, 2014                 Decided:   May 21, 2014


Before SHEDD and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Ronald   Barkhorn,  Michael   Schultz,  Richard  Delawder,  John
Delawder, Appellants Pro Se.     Michael J. Collins, MICHAEL J.
COLLINS, PC, Highland, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Ronald      Barkhorn,       Michael       Schultz,   Richard    Delawder,

and John Delawder appeal the magistrate judge’s ruling * granting

judgment    in    favor       of     Ports    America    Chesapeake,      LLC     (“Ports

America”),       after    a    bench     trial     in    their    civil    action     for

discrimination and retaliation and the magistrate judge’s order

denying their post-judgment motions.                   We affirm.

             We review a judgment following a bench trial under a

mixed standard of review.               Factual findings may be reversed only

if clearly erroneous, while conclusions of law are examined de

novo.      Roanoke Cement Co. v. Falk Corp., 413 F.3d 431, 433

(4th Cir. 2005).          “[W]hen a district court’s factual finding in

a bench trial is based upon assessments of witness credibility,

such finding is deserving of the highest degree of appellate

deference.”        Evergreen         Int’l,    S.A.     v.   Norfolk     Dredging    Co.,

531 F.3d 302,    308       (4th    Cir.    2008)     (internal      quotation    marks

omitted).

             Having reviewed the parties’ informal briefs and the

record before us, we perceive no basis on which to overturn the

magistrate       judge’s       judgment.          We    reject    as    without     merit

Appellants’ argument that the magistrate judge applied the wrong


     *
       The parties in this case consented to the jurisdiction of
the magistrate judge under 28 U.S.C. § 636(c)(1) (2012).



                                              3
legal   standard       in    assessing         their   prima   facie        case   for

discrimination         and       defer     to      the      magistrate        judge’s

findings - premised on credibility determinations - that Ports

America’s stated reasons for its employment decisions were not a

pretext for discrimination.              We further reject as without merit

Appellants’ contentions that the case should be remanded for

additional fact-finding by the magistrate judge and that their

earnings reflect discrimination and retaliation.

             With respect to the magistrate judge’s order denying

Appellants’ post-judgment motions, we have reviewed the record

and   find    no    reversible     error.         Accordingly,   we    affirm      the

magistrate judge’s judgment and further affirm the denial order

for the reasons stated by the magistrate judge.                        Barkhorn v.

Ports   Am.        Chesapeake,     LLC,     No.     1:10-cv-00750-SKG         (D. Md.

Mar. 29 & Nov. 5, 2013).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this     court    and    argument    would    not    aid   the

decisional process.

                                                                             AFFIRMED




                                           4